45 F.3d 426NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Reginald L. FRAZIER, Plaintiff Appellant,v.NORTH CAROLINA STATE BAR;  Jean Boyd, Clerk of SuperiorCourt, Craven County;  Gregory A. Weeks, SuperiorCourt Judge, Defendants Appellees.
No. 94-1775.
United States Court of Appeals, Fourth Circuit.
Submitted:  August 30, 1994.Decided:  January 6, 1995.

Appeal from the United States District Court for the Eastern District of North Carolina, at New Bern.  Terrence W. Boyle, District Judge.  (CA-94-12)
Reginald L. Frazier, Appellant Pro Se.  Aldert Root Edmonson, NORTH CAROLINA STATE BAR, Raleigh, NC;  Jacob Leonard Safron, Special Deputy Attorney General, Raleigh, NC, for Appellees.
E.D.N.C.
AFFIRMED.
Before WILKINSON and HAMILTON, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Reginald L. Frazier appeals from the district court's order remanding this action to North Carolina state court after finding no basis for removal pursuant to 28 U.S.C.A. Sec. 1443 (West 1994).*  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Frazier v. North Carolina State Bar, No. CA-94-12 (E.D.N.C. June 1, 1994).  Frazier's Petition for the Writ of Supersedeas and Motion for Temporary Stay is denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Orders remanding cases removed from state court pursuant to Sec. 1443 are appealable.  28 U.S.C.A. Sec. 1447(d) (West 1994)